Citation Nr: 1522466	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee injury.

3.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962 and from January 1965 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for the following issues: diabetes mellitus, hypertension, posttraumatic stress disorder (PTSD), a bilateral knee injury, bilateral hearing loss, a sinus condition, a heart condition, and foot fungus.  The Veteran filed a timely Notice of Disagreement.  In a March 2013 rating decision, entitlement to service connection was granted for the following issues: PTSD, coronary artery disease (claimed as a heart condition), diabetes mellitus, bilateral hearing loss, and diabetic dermopathy (claimed as foot fungus).  Following a March 2014 Statement of the Case, the Veteran perfected his appeal as to the remaining issues originally denied by the April 2009 rating decision and not granted in the March 2013 rating decision.  


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran via the RO, requesting a withdrawal of the appeal for the claims of service connection for hypertension, a bilateral knee injury and sinusitis (claimed as a sinus condition).


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claims of service connection for hypertension, a bilateral knee injury and sinusitis (claimed as a sinus condition).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn claims are decided as a matter of law.  No discussion of the duties to notify and assist is necessary.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate. 
See 38 U.S.C.A. § 7105(d)(5) (West 2014).

The Veteran submitted a VA Form 21-4138 dated May 2015 indicating that hypertension, knee injury and sinusitis were accepted as not service-connected, and withdrew all pending appeals.  The withdrawal of these issues is valid.  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issues of entitlement to service connection for hypertension, a bilateral knee injury or sinusitis (claimed as a sinus condition).  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

Entitlement to service connection for hypertension, a bilateral knee injury and sinusitis (claimed as a sinus condition) are dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


